                                            Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        UNITE HERE! LOCAL 2,                            Case No. 21-cv-01801-DMR
                                   9                    Plaintiff,
                                                                                            ORDER ON MOTION TO COMPEL
                                  10              v.                                        ARBITRATION
                                  11        TASTES ON THE FLY, INC.,                        Re: Dkt. No. 9
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13           Petitioner UNITE HERE! Local 2 filed this case on March 15, 2021, seeking to compel

                                  14   Respondent Tastes on the Fly, Inc. to arbitrate a labor dispute pursuant to the collective bargaining

                                  15   agreement (“CBA”) between the parties. [Docket No. 14, Amended Verified Petition (“AVP”).]

                                  16   On March 17, 2021, Petitioner filed a motion to compel arbitration. [Docket Nos. 9 (“Mot.”), 18

                                  17   (“Reply”).] Respondent opposes. [Docket No. 15 (“Opp.”).] The motion is suitable for

                                  18   determination without oral argument pursuant to Civil L.R. 7-1(b).

                                  19           For the reasons stated below, the motion is granted.

                                  20   I.      BACKGROUND

                                  21           The following facts are undisputed except where noted. Petitioner is a labor organization

                                  22   that represents hospitality and food service industry employees. AVP ¶ 4. Relevant to this case,

                                  23   Petitioner represents employees of food and beverage concession outlets at the San Francisco

                                  24   International Airport (“SFO”). Id. Respondent is a concessions contractor that operates various

                                  25   concessions outlets at SFO and employs individuals who are represented by Petitioner. Id. ¶ 5.

                                  26   Petitioner and Respondent are parties to a multi-employer collective bargaining agreement that

                                  27   covers all employees of SFO’s concession outlets except for clerical employees, guards, and

                                  28   supervisors. Id. ¶ 6. The CBA at issue was in effect from September 1, 2013 through August 31,
                                          Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 2 of 9




                                   1   2019. Id.; see AVP, Ex. A (“CBA”).

                                   2          Under the CBA, a “grievance” is defined as a “dispute or difference of opinion between

                                   3   [Petitioner] and [party employers] involving the meaning/interpretation, application to employees

                                   4   covered by this Agreement, or alleged violation of any provision of this Agreement.” CBA §

                                   5   41(a). Section 41 of the CBA lays out a four-step grievance and arbitration procedure. At Step

                                   6   One, grievances are submitted to the Human Resource Manager, or other designee, of the

                                   7   restaurant employer. CBA § 41(c). If a settlement is not reached within seven days, the grievance

                                   8   proceeds to Step Two, at which point Petitioner has ten days to request a grievance mediation.

                                   9   CBA § 41(d). Step Three is the grievance mediation hearing, which must be held within thirty

                                  10   days of the written request unless the agreed-upon mediator is not available, and in that case, the

                                  11   hearing “shall be scheduled as soon as practicable.” CBA § 41(e). The fourth and final step is

                                  12   arbitration. The CBA provides that an arbitration shall be scheduled if it is requested within 10
Northern District of California
 United States District Court




                                  13   days after the failure of mediation. CBA § 41(g). The arbitration hearing “shall commence as

                                  14   soon as practical following the demand for arbitration.” CBA § 41(h)(1). The arbitrator is chosen

                                  15   from a panel of seven provided by the Federal Mediation and Conciliation Service (“FMCS”).

                                  16   CBA § 41(l). Any decision by the arbitrator is final and binding. CBA § 41(i).

                                  17          On December 28, 2017, Petitioner filed Grievance SFO(2)-2-18 (“First Grievance”), which

                                  18   alleged that Respondent violated the CBA by implementing a layoff of bargaining unit employees

                                  19   at an SFO concession outlet without observing the seniority provisions set forth in the hiring,

                                  20   retention, recall, and layoff provisions of the CBA. AVP ¶ 9. On January 9, 2018, Petitioner and

                                  21   Respondent held a Step One grievance meeting but were unable to resolve the dispute. Id. ¶ 10.

                                  22   On January 17 and January 30, 2018, the parties held Step Two grievance meetings, which were

                                  23   also unsuccessful. Id. On February 7, 2018, Petitioner sent a grievance mediation notice and

                                  24   request. Id.; see AVP, Ex. G (Grievance Mediation Notice and Request). The parties participated

                                  25   in a grievance mediation on March 23, 2018, but still were not able to resolve the dispute. AVP ¶

                                  26   11. Following the mediation, a union representative completed a Submission to Arbitration form

                                  27   and handed a copy of the form to Respondent. Id.; see AVP, Ex. G (Submission to Arbitration

                                  28   form, dated March 23, 2018).
                                                                                         2
                                            Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 3 of 9




                                   1            Between April and June 2018, Respondent offered new positions at its other SFO outlets to

                                   2   the employees who had been affected by the allegedly improper layoff. AVP ¶ 12. Petitioner

                                   3   asserts that the rehiring of affected employees cut off Respondent’s liability for backpay and

                                   4   benefits, but “did not resolve the underlying dispute regarding the meaning of the contract and the

                                   5   workers’ lost wages and benefits during the months they were laid off.” Id. It is undisputed that

                                   6   the First Grievance was never arbitrated, which is the subject of the current motion.

                                   7            On August 27, 2018, Petitioner filed Grievance (9)-2-18 (“Second Grievance”), which

                                   8   related to the seniority-based recall rights of two laid off bartenders employed by Respondent at a

                                   9   different SFO outlet. AVP ¶ 13; see Docket No. 15-2, Declaration of Brian Walker (“Walker

                                  10   Decl.”), Ex. C (email from Petitioner’s field representative Leo Volobrynskyy, dated August 27,

                                  11   2018). The two bartenders at issue in the Second Grievance had also been part of the First

                                  12   Grievance. The Second Grievance proceeded through the grievance process and a mediation
Northern District of California
 United States District Court




                                  13   hearing but did not resolve. AVP ¶ 13. In early 2019, Petitioner forwarded both grievances to

                                  14   Beth Ross, the union’s outside counsel. Id. ¶ 14. On April 3, 2019, Ross and Respondent’s

                                  15   General Manager, Brian Walker, communicated with each other.1 Id. Petitioner asserts that the

                                  16   two “agreed to work cooperatively to resolve each grievance one at a time, whether through

                                  17   settlement or arbitration, starting with the [Second Grievance].” Id. Respondent disputes this

                                  18   account. See Opp. at 8. Walker testifies that he does not remember entering into any agreement to

                                  19   suspend the grievance arbitration process with respect to the First Grievance and also states that he

                                  20   does not have any written record of such an agreement, even though it is his habit to memorialize

                                  21   communications with Petitioner about the grievance arbitration process. 2 Walker Decl. ¶¶ 8-9.

                                  22            According to Petitioner, the parties continued discussing the Second Grievance for some

                                  23   months until it became clear in September 2019 that the grievance would have to be arbitrated.

                                  24   AVP ¶ 15. On September 6, 2019, Ross wrote to Respondent’s Chief Operating Officer Meredith

                                  25   Genochio about the First Grievance, and requested Genochio’s availability to discuss moving that

                                  26

                                  27
                                       1Since the AVP just says that the two “made contact,” it is unclear whether this conversation
                                       happened in person, over the phone, by email, or through some other method.
                                  28   2   Walker does not confirm whether he and Ross spoke on April 3, 2019.
                                                                                       3
                                          Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 4 of 9




                                   1   grievance forward. Id.; see AVP, Ex. C (email from Beth Ross, dated Sept. 6, 2019). Genochio

                                   2   did not directly respond to that email, but she, Walker, and Ross exchanged other emails in

                                   3   September and October 2019, which appear to relate largely to the First Grievance. See AVP, Ex.

                                   4   D (email exchanges between Beth Ross, Brian Walker, and Meredith Genochio). As part of that

                                   5   exchange, Genochio wrote, “We are looking forward to resolving these two grievances soon.” Id.

                                   6   Petitioner represents that the parties kept trying to resolve the Second Grievance from November

                                   7   2019 through August 2020, with some delays caused by COVID-19. AVP ¶ 17. A settlement

                                   8   agreement for that grievance was executed in September 2020. Id.

                                   9          On November 24, 2020, Ross wrote to Respondent’s counsel, Arthur Gaus, about selecting

                                  10   an arbitrator for the First Grievance. AVP ¶ 18; see id., Ex. E (email from Beth Ross to Arthur

                                  11   Gaus, dated Nov. 24, 2020). She stated “[n]ow that we have [the Second Grievance] behind us –

                                  12   time has come to move forward with the [First Grievance]” and expressed a desire that the parties
Northern District of California
 United States District Court




                                  13   reach an agreement without the need for a hearing. Id., Ex. E. Gaus wrote back and said, “I need

                                  14   to speak with my client briefly, but it is my hope that it can be resolved without hearing as well.”

                                  15   Id. Petitioner asserts that, between November 30, 2020 and December 29, 2020, Ross and Gaus

                                  16   had several conversations about resolving the First Grievance and selecting an arbitrator. AVP ¶

                                  17   19. On December 29, 2020, Gaus proposed Catherine Harris from the FMCS panel to serve as an

                                  18   arbitrator for the dispute. Id. ¶ 20. On January 7, 2021, Ross and Gaus had a phone call during

                                  19   which they agreed to appoint Harris to arbitrate the First Grievance. Id. ¶ 21. According to

                                  20   Petitioner, Gaus allegedly asserted on several occasions that the grievance was untimely but

                                  21   agreed that the issue of timeliness was a matter for the arbitrator to resolve. Id. On February 26,

                                  22   2021, the attorneys again spoke on the phone and Gaus authorized Ross to contact the FMCS

                                  23   regarding the appointment of Harris as arbitrator for the outstanding dispute. Id. ¶ 22. Ross

                                  24   completed the arbitrator selection form and sent it to FMCS, Harris, and Gaus. Id.; see id., Ex. F

                                  25   (email and attachment from Beth Ross, dated Feb. 26, 2021). On March 1, 2021, Gaus called

                                  26   Ross and told her that Respondent would not agree to move forward with arbitrating the First

                                  27   Grievance. Id. ¶ 23.

                                  28          Petitioner now moves to compel Respondent to arbitrate the First Grievance. Respondent
                                                                                         4
                                             Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 5 of 9




                                   1   opposes on the basis that the First Grievance is untimely because it was brought over three years

                                   2   ago, which is clearly outside the timeline contemplated by the CBA’s arbitration agreement.

                                   3            The parties disagree over whether this court or an arbitrator should resolve the issue of

                                   4   timeliness.

                                   5   II.      DISCUSSION

                                   6            Section 301(a) of the Labor Management Relations Act (“LMRA”), provides federal

                                   7   jurisdiction over “[s]uits for violation of contracts between an employer and a labor organization.”

                                   8   29 U.S.C. § 185(a). This jurisdiction includes the power to enforce agreements that require

                                   9   resolution of disputes through arbitration. See Textile Workers Union of Am. v. Lincoln Mills of

                                  10   Ala., 353 U.S. 448, 455 (1957). The district court decides in the first instance whether a collective

                                  11   bargaining agreement “creates a duty for the parties to arbitrate the particular grievance.” AT & T

                                  12   Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648-49 (1986). Arbitration clauses create
Northern District of California
 United States District Court




                                  13   a presumption of arbitrability such that “disputes involving the agreement’s substantive provisions

                                  14   must be arbitrated unless it may be said with positive assurance that the arbitration clause is not

                                  15   susceptible of an interpretation that covers the asserted dispute.” Loc. Joint Exec. Bd.., Loc. Joint

                                  16   Exec. Bd. v. Mirage Casino-Hotel, Inc., 911 F.3d 588, 596 (9th Cir. 2018) (cleaned up). While the

                                  17   court decides whether the arbitration agreement covers the subject matter of the dispute, questions

                                  18   of procedural arbitrability related to that dispute “are presumptively for the arbitrator.” Id.

                                  19            A.     Scope of the Arbitration Agreement

                                  20            The CBA’s grievance and arbitration procedure defines a grievance as a “dispute or

                                  21   difference of opinion between [Petitioner] and [party employers] involving the

                                  22   meaning/interpretation, application to employees covered by this Agreement, or alleged violation

                                  23   of any provision of this Agreement.” CBA § 41(a). Petitioner contends that the First Grievance

                                  24   clearly falls within this definition since it asserts that Respondent violated the CBA’s provisions

                                  25   regarding hiring, retention, recall, and layoffs. Mot. at 6-7. Respondent agrees that the underlying

                                  26   substantive dispute is a “grievance” as defined under the CBA. See Opp. at 7 (“The parties do not

                                  27   dispute . . . that this dispute is covered by §41 of the CBA . . . .”). The record also reflects that

                                  28   Respondent resisted arbitration of the First Grievance on the basis of timeliness and not because
                                                                                           5
                                          Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 6 of 9




                                   1   the subject matter of the grievance fell outside the scope of the arbitration agreement. See AVP ¶¶

                                   2   21-23. Given the broad scope of the arbitration provision and the parties’ lack of disagreement on

                                   3   this point, the court finds that the CBA “creates a duty for the parties to arbitrate” the substantive

                                   4   disputes raised by the First Grievance. See AT & T Techs., Inc., 475 U.S. at 649.

                                   5          B.      “Strictly Procedural” Exception

                                   6          The crux of the parties’ disagreement is whether the court or the arbitrator should decide if

                                   7   the First Grievance is timely. On this point, Petitioner argues that “procedural defenses to a

                                   8   grievance,” such as defenses based on timeliness, “are for an arbitrator and not a court to decide.”

                                   9   Mot. at 7. Respondent appears to concede that generally an arbitrator adjudicates procedural

                                  10   defenses in the context of a grievance arbitration. See Opp. at 5. However, it argues that there is

                                  11   an exception to this general rule when there is a strictly procedural question about timeliness and

                                  12   resolution of that question would “preclude the entire need for arbitration.” Id. at 6. Respondent
Northern District of California
 United States District Court




                                  13   contends that the court should apply the “strictly procedural” exception in this case because the

                                  14   parties agree on the timeline with respect to the First Grievance and resolving the issue of

                                  15   timeliness will preclude the need for arbitration.

                                  16          Both parties cite to John Wiley & Sons, Inc. v. Livingston as support for their respective

                                  17   positions. See 376 U.S. 543 (1964). As Petitioner points out, that case held that “[o]nce it is

                                  18   determined . . . that the parties are obligated to submit the subject matter of a dispute to

                                  19   arbitration, ‘procedural’ questions which grow out of the dispute and bear on its final disposition

                                  20   should be left to the arbitrator.” Id. at 557. It argues that this means judicial “inquiry ends upon

                                  21   determining the dispute is subject to arbitration” and that any procedural issues (including

                                  22   timeliness) must be resolved in arbitration. Mot. at 7 (quoting Loc. Union No. 370 of Int’l Union

                                  23   of Operating Engineers v. Morrison-Knudsen Co., 786 F.2d 1356, 1358 (9th Cir. 1986)).

                                  24   However, as Respondent points out, Wiley also says that “a court could deny arbitration only if it

                                  25   could confidently be said not only that the claim was strictly ‘procedural,’ and therefore within the

                                  26   purview of the court, but also that it should operate to bar arbitration altogether, and not merely

                                  27   limit or qualify an arbitral award.” 376 U.S. at 557-58. It contends that the exception recognized

                                  28   in Wiley should be applied here because the only remaining dispute between the parties is strictly
                                                                                            6
                                          Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 7 of 9




                                   1   procedural and resolution of that issue would operate to bar arbitration.

                                   2            Upon consideration of the parties’ authorities, the court agrees with Petitioner that the

                                   3   issue of timeliness must be resolved by an arbitrator. First, while Wiley stated in dicta that there

                                   4   may be cases where the court could decide a strictly procedural issue, it also emphasized that such

                                   5   cases “are likely to be rare indeed.” 376 U.S. at 558. The Court explained that procedural

                                   6   questions are often intertwined with the merits of a case such that both issues should be decided in
                                       the same forum:
                                   7

                                   8                   We think that labor disputes of the kind involved here cannot be broken
                                                       down so easily into their ‘substantive’ and ‘procedural’ aspects. Questions
                                   9                   concerning the procedural prerequisites to arbitration do not arise in a
                                                       vacuum; they develop in the context of an actual dispute about the rights
                                  10                   of the parties to the contract or those covered by it.
                                  11                   ...
                                                       Doubt whether grievance procedures or some part of them apply to a
                                  12                   particular dispute, whether such procedures have been followed or
Northern District of California
 United States District Court




                                                       excused, or whether the unexcused failure to follow them avoids the duty
                                  13                   to arbitrate cannot ordinarily be answered without consideration of the
                                                       merits of the dispute which is presented for arbitration.
                                  14
                                       Id. at 556-57. In this case, the parties disagree over the meaning of the CBA’s mandate that an
                                  15
                                       arbitration hearing “shall commence as soon as practicable following the demand for arbitration.”
                                  16
                                       CBA § 41(h)(1). While Respondent contends that there is a “common sense determination that a
                                  17
                                       three year old grievance is untimely” under the CBA, Opp. at 2, Petitioner asserts that the parties
                                  18
                                       had agreed to postpone resolution of the First Grievance until they had resolved the Second
                                  19
                                       Grievance, Reply at 3. Whether Petitioner’s reasons for not pursuing arbitration earlier are
                                  20
                                       consistent with the CBA’s “as soon as practicable” language is squarely a matter of interpretation.
                                  21   Since the CBA broadly defines a grievance as any dispute “involving the meaning/interpretation . .
                                  22   . . or alleged violation of any provision of this Agreement,” the parties’ dispute about timeliness
                                  23   cannot be extricated from their substantive disagreement about the meaning of the CBA. Thus,
                                  24   this is not the kind of “rare” case in which the court can decide an isolated and strictly procedural
                                  25   issue.
                                  26            Second, while the Ninth Circuit has recognized that there is “some support for the
                                  27   proposition that a court may consider a strictly procedural question as to the timeliness of a

                                  28   demand for arbitration,” Respondent has not cited any cases where a court has applied that theory.
                                                                                          7
                                          Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 8 of 9




                                   1   See Retail Delivery Drivers, Driver Salesmen, Produce Workers & Helpers Loc. 588 v.

                                   2   Servomation Corp., 717 F.2d 475, 478 (9th Cir. 1983). In Retail Delivery Drivers, for example,

                                   3   the Ninth Circuit echoed Wiley in stating that cases with a strictly procedural question are “rare,”

                                   4   and determined that it was “not confronted with such an instance.” Id. The two district court

                                   5   opinions Respondent cites also recognized the theoretical possibility that strictly procedural issues
                                       might exist but did not find such issues in those cases. See Pac. Media Workers Guild, CWA Loc.
                                   6
                                       39521 v. San Francisco Chron., No. 17-cv-05953-HSG, 2018 WL 3219431, at *4 (N.D. Cal. July
                                   7
                                       2, 2018) (declining to find the grievances untimely as a matter of law and compelling arbitration);
                                   8
                                       United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union,
                                   9
                                       AFL-CIO/CLC v. Vista Metals Corp., 2020 WL 1639895, at *6 (C.D. Cal. Apr. 1, 2020)
                                  10
                                       (concluding that the parties’ dispute about timeliness should be decided by the arbitrator). By
                                  11
                                       contrast, many courts have found that timeliness is an issue for the arbitrator. See, e.g., Howsam
                                  12
Northern District of California




                                       v. Dean Witter Reynolds, Inc., 537 U.S. 79, 84 (2002) (“[T]he presumption is that the arbitrator
 United States District Court




                                  13
                                       should decide ‘allegation[s] of waiver, delay, or a like defense to arbitrability.’” (citation
                                  14
                                       omitted)); Serv. Emps. Int’l Union v. St. Vincent Med. Ctr., 344 F.3d 977, 986 (9th Cir. 2003)
                                  15
                                       (“The issue whether the Union timely filed the alleged violations of the agreement is an issue left
                                  16
                                       to the arbitrator, not this court.”) (citing cases). The weight of authority thus leans against
                                  17   Respondent’s position.
                                  18          Finally, to the extent that a “strictly procedural” exception exists, it would only apply “in
                                  19   those rare instances where no factual dispute exists and resolution of the issue would preclude all
                                  20   need for arbitration.” Retail Delivery Drivers, 717 F.2d at 478. Despite Respondent’s assertion to
                                  21   the contrary, there are factual disputes bearing on the issue of timeliness here. Specifically,
                                  22   Petitioner contends that the parties “agreed to work cooperatively to resolve each grievance one at
                                  23   a time,” starting with the Second Grievance. AVP ¶ 14. It explains that, due to this agreement, it

                                  24   did not follow up on arbitrating the First Grievance until the Second Grievance was fully resolved

                                  25   in September 2020. Id. ¶¶ 17-18. By contrast, Respondent contends that there was never any

                                  26   agreement to postpone resolution of the First Grievance. See Walker Decl. ¶¶ 8-9. Whether the

                                  27   parties agreed to hold off on arbitrating the First Grievance is a disputed factual issue that

                                  28   precludes the court from deciding whether the grievance is timely. See Retail Delivery Drivers,

                                                                                          8
                                          Case 4:21-cv-01801-DMR Document 28 Filed 08/02/21 Page 9 of 9




                                   1   717 F.2d at 478 (declining to rule on the parties’ timeliness dispute where the union had “claimed

                                   2   a reason for finding it had complied with the timeliness requirements” of the collective bargaining

                                   3   agreement).

                                   4           In sum, Respondent has not offered a compelling reason to depart from the general rule

                                   5   that procedural disputes should be decided by an arbitrator.

                                   6           C.     Prejudice
                                               Respondent argues that arbitration would be prejudicial because it would force Respondent
                                   7
                                       to “address the underlying factual merits of events that took place more than two years ago after
                                   8
                                       memories have faded and documentary evidence is more difficult to interpret, to the extent it
                                   9
                                       exists at all.” Opp. at 9. Respondent did not offer any authority that the court may account for
                                  10
                                       prejudice in deciding whether the parties agreed to arbitrate a particular dispute. To the contrary,
                                  11
                                       judicial “inquiry ends upon determining that the dispute is subject to arbitration.” Operating
                                  12
Northern District of California
 United States District Court




                                       Engineers, 786 F.2d at 1358. Since the court decided above that the First Grievance is subject to
                                  13
                                       arbitration, any remaining questions must be left to the arbitrator.
                                  14
                                       III.    CONCLUSION
                                  15
                                               For the reasons stated above, the court grants Petitioner’s motion to compel arbitration.
                                  16
                                       Respondent is ordered to submit Grievance SFO(2)-2-18 to arbitration pursuant to the terms of the
                                  17
                                       CBA. It is further ordered that this case is administratively closed pending completion of the
                                  18
                                       arbitration. The parties shall file a notice with the court within two weeks of a final ruling in the
                                  19
                                       arbitration.
                                  20                                                                              ISTRIC
                                                                                                             TES D      TC
                                  21                                                                       TA
                                                                                                                                 O
                                                                                                      S




                                                                                                                                  U
                                                                                                     ED




                                  22
                                                                                                                                   RT




                                                                                                                                D
                                                                                                                         RDERE
                                                                                                 UNIT




                                               IT IS SO ORDERED.
                                                                                                                  OO
                                  23                                                                      IT IS S
                                                                                                                                         R NIA




                                       Dated: August 2, 2021
                                  24
                                                                                                                              u
                                                                                                                      a M. Ry
                                                                                         ______________________________________
                                                                                                 NO




                                                                                                              D o n n
                                                                                                       Judge
                                  25                                                                  Donna   M. Ryu
                                                                                                                                         FO
                                                                                                   RT




                                                                                               United States Magistrate Judge
                                                                                                                                     LI




                                  26
                                                                                                          ER
                                                                                                      H




                                                                                                                                 A




                                                                                                               N                     C
                                                                                                                                 F
                                  27                                                                               D IS T IC T O
                                                                                                                         R
                                  28
                                                                                          9
